DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11-13, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim limitations “means for fastening” and “means for mutually positioning” in claim 1 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 2 recites the limitation "the field lines" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the field lines" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the connector geometry" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term “narrow” in claim 13 is a relative term which renders the claim indefinite. The term “narrow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of “narrow” are unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Reul US 2008/0164248) (hereafter Reul).
Note that the material worked upon (ferromagnetic contact) does not limit the structure of the claimed apparatus MPEP 2115.
With respect to claim 1, Reul teaches a device for inductively soldering at least one ferromagnetic contact element to at least one conductor structure on a nonmetallic plate (the underlined portion is merely intended use) comprising: means for fastening (11/12) a plate during the soldering operation, at least one soldering tool (13) having at least one induction loop or induction coil (13I) adapted to emit a magnetic field, means for mutually positioning (18) the soldering tool and a contact element (15, 16) , such that the switched-on magnetic field of the soldering tool heats the contact element, at least in sections, a generator that is adapted to generate an alternating voltage with a frequency of up to 1500 kHz and that can be connected to the induction loop or the induction coil (paragraphs 6, 15, 42, and 49). 
With respect to claim 2, Reul teaches wherein, apart from the induction loop or the induction coil, the soldering tool includes no components for directing and guiding the field lines of the magnetic field (figures 1-2). Note that Reul does not disclose any guiding means. 
With respect to claim 3, Reul teaches wherein the soldering tool includes more than one induction loop or induction coil (paragraph 42).
With respect to claim 4, Reul teaches wherein the soldering tool is equipped with an electrically insulating intermediate layer for application to the contact element (the material that induction coil 13I is embedded into or paragraph 38).
With respect to claim 5, Reul teaches wherein the device includes a robot for guiding and applying the at least one soldering tool to the plate and/or the plate to the soldering tool (paragraph 48). 
With respect to claim 6, Reul teaches wherein the device includes at least one counterholder (18, 19) for pressing the contact element onto the plate (figure 2; and paragraphs 19, 41, 44, and 50). 
With respect to claim 7, Reul teaches wherein the counterholder is combined with gripping tools (clamping means) for positioning the contact elements (figure 2; and paragraphs 19, 41, 44, and 50). 
With respect to claim 8, Reul teaches wherein the counterholder and, optionally, the gripping tool have no components for directing and guiding the field lines of the magnetic field (figures 1-2).  Note that Reul does not disclose any guiding means.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reul as applied to claim 1, and further in view of Sosnowchik et al. (US 2007/0105341A1) (hereafter Sosnowchik).
With respect to claim 9, Reul teaches a system for inductive soldering, comprising: at least one contact element, at least one conductor structure (figures 1-2; and paragraphs 27-32) that is arranged on a nonmetallic plate (1), and a device for inductively soldering the at least one contact element to the at least one conductor structure on the nonmetallic plate according to claim 1 (figures 1-2; and paragraphs 31-42).
With respect to claim 9, Reul does not teach that the at least one contact element is ferromagnetic; however, Sosnowchik teaches inductively heating steel to form a solder/braze joint (paragraphs 24 and 36-48).
Thus, at the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to substitute the steel contact of Sosnowchik for the contact of Reul in order to form a brazement of the desired materials.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See MPEP 2143.

Claim(s) 10-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reul in view of Sosnowchik.
With respect to claim 10, Reul teaches a method for inductively soldering at least one contact element (15, 16) to at least one conductor structure (7, 8) on a nonmetallic plate (1), the method comprising: a) providing a nonmetallic plate (1) having at least one conductor structure (7, 8) arranged thereon and at least one first solder connection surface (8) (figures 1-2; and paragraphs 27-32), b) providing at least one contact element (15, 16) and having at least one second solder connection surface (17) (figures 1-2), c) arranging at least one solder deposit (9), at least in sections, on the first solder connection surface or the second solder connection surface or on both (figures 1-2; and paragraph 39), d) arranging the second solder connection surface on the first solder connection surface, wherein the solder deposit is arranged, at least in sections, between the first solder connection surface and the second solder connection surface (figures 1-2; and paragraph 39), e) radiating a magnetic field with a predefined frequency by a soldering tool comprising an electrically supplied loop or coil into the contact element, in order to heat it by induction and to melt the solder deposit positioned thereon (figures 1-2; and paragraphs 9, 11, 16, 25, 29, 42-43, and 49). 
With respect to claim 10, Reul does not teach that the at least one contact element is ferromagnetic; however, Sosnowchik teaches inductively heating steel to form a solder/braze joint (paragraphs 24 and 36-48).
Thus, at the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to substitute the steel contact of Sosnowchik for the contact of Reul in order to form a brazement of the desired materials.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See MPEP 2143.
With respect to claim 11, Reul teaches wherein the frequency of the alternating voltage applied on the induction loop or induction coil is adapted to the connector geometry and is set at 1500 kHz at most (paragraphs 6, 15, 42, and 49).
With respect to claim 12, Reul teaches wherein the frequency of the magnetic field is set in the range from 5 kHz to 1100 kHz (paragraphs 6, 15, 42, and 49). 
With respect to claim 13, Reul teaches wherein the soldering tool is applied to the contact element via at least one electrically insulating intermediate layer (the material that induction coil 13I is embedded into or paragraph 38). 
With respect to claim 14, Reul teaches wherein the contact element is fixed on the plate before and during the soldering with the aid of counterholders (paragraph 41 and 51).  Reul is silent with respect to the material of the counterholders; however, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to utilize non-ferromagnetic counterholders so that the holders do not heat up from the electromagnetic field applied during bonding.  
With respect to claim 15, Reul teaches wherein the plate, the contact element, and the at least one soldering tool are fixed stationarily in a device at least during the soldering operation (figures 1 and 2).
With respect to claim 16, Sosnowchik teaches wherein using a lead-containing or lead-free solder deposit (paragraphs 28 and 39). 
With respect to claim 18, Reul teaches wherein the frequency of the magnetic field is set in the range from 700 kHz and 1100 kHz (paragraphs 6, 15, 42, and 49). 
With respect to claim 19, Reul is silent with respect to the material of the counterholders; however, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to utilize non-ferromagnetic counterholders so that the holders do not heat up from the electromagnetic field applied during bonding.  
With respect to claim 20, Reul teaches the solder is applied with an integrated or subsequently applied flux (paragraph 39). 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reul.
With respect to claim 17, Reul is silent with respect to the material of the counterholders/gripping tools; however, it is the examiner’s position that at the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize non-ferromagnetic counterholders/gripping tools so that the holders/tools do not heat up from the electromagnetic field applied during bonding.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735